DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 05/05/2021. Claims 1-16 are currently pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  
The limitation “… the first annular end face (136) …” should read --the first annular end face (136) of the ring-shaped insert member (130)-- so as to avoid confusion with similar named elements.
The limitation “… the first annular end face (126) …” should read --the first annular end face (126) of the inlet cover (120)-- so as to avoid confusion with similar named elements.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  at least one wear reducing feature …” in claim 1 and “… A charging device …” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The originally filed specification describes the “… at least one wear reducing feature …” as ring-shaped insert member (pg. 2, ll 21-24), as a plurality of distance elements (pg. 5, ll 20-22), as a plurality of cams (pg. 6, ll 15-16, and one or more wear reducing surface coatings (pg. 7, ll 11-14). The “… A charging device …” is described as an exhaust turbocharger, an electrically assisted turbocharger or an electric charger with an electric motor which drives the impeller in a compressor (pg. 19, ll 32 thru pg. 20, ll 2). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… a compressor inlet …" in line 4.  It is unclear if reference is being made to the “a compressor inlet” in line 1-2 of claim 1 or if a new and different compressor inlet is being introduced. This limitation will be interpreted as --the compressor inlet--.
Claim 3 recites the limitation "… a respective shaft …" in line 3.  It is unclear if reference is being made to the “a respective shaft” of claim 1 or if a new and different respective shaft is being introduced. This limitation will be interpreted as --the respective shaft--.
Claim 4 recites the limitation "… an orifice element …" in line 2-3.  It is unclear if reference is being made to the “each orifice element” of claim 1 or if a new and different orifice element is being introduced. This limitation will be interpreted as --each orifice element--.
Claim 6 recites the limitation "… a respective shaft …" in line 3.  It is unclear if reference is being made to the “a respective shaft” of claim 1 or if a new and different respective shaft is being introduced. This limitation will be interpreted as --the respective shaft--.
Claims 2-16 are indefinite as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0298953 to Lombard et al. (Lombard ‘953).
In Reference to Claim 1
Lombard ‘953 discloses an arrangement (Fig. 2: housing 16 and mechanism 100) for variably adjusting the cross-section of a compressor inlet (17) comprising: 
a compressor housing (16) with a main body (of 16) and an inlet cover (16D) defining a compressor inlet (110); 
an adjustment mechanism (106, 102) arranged in the compressor housing, 
wherein the adjustment mechanism comprises an actuation ring (Figs. 2 and 5: 106) and a plurality of orifice elements (102), 
wherein each orifice element is coupled to the actuation ring (106) via a respective coupling element (102e) and 
wherein each orifice element is rotatably supported in the compressor housing (Fig. 4: 100 as secured in 16) via a respective shaft (Fig. 5: 104); characterized in that 
the arrangement comprises at least one wear reducing feature (Fig. 2: 105, as a ring-shaped insert member secured in housing 16) providing a wear reduced operation of the adjustment mechanism (as secured in housing 16 where direct contact to housing is avoided).
In Reference to Claim 2
Lombard ‘953 discloses the arrangement of claim 1, wherein the at least one wear reducing feature comprises a ring-shaped insert member (Fig. 2: 105) of the compressor housing (16), wherein the ring-shaped insert member is arranged axially between the orifice elements (102) and the main body (of 16) and wherein the ring-shaped insert member is configured to axially support the adjustment mechanism (106, 102) axially opposite of the inlet cover (16D).
In Reference to Claim 3
Lombard ‘953 discloses the arrangement of claim 2, wherein the ring-shaped insert member comprises a plurality of bores (paragraph [0039]: of 105 and which supports 104), each of the plurality of bores being configured to rotatably receive a respective shaft (paragraph [0039]: 104), wherein the plurality of bores are circumferentially distributed on a first annular end face (Fig. 5: face of 105 and circumferentially to support multiple 104) of the ring-shaped insert member (105), the first annular end face facing axially towards the adjustment mechanism (106, 102).
In Reference to Claim 4
Lombard ‘953 discloses the arrangement of claim 2, wherein each of the shafts (Fig. 5: 104) extends from a first end face (of 102 and facing 105) of a base plate 
In Reference to Claim 5
Lombard ‘953 discloses the arrangement of claim 4, wherein each of the shafts (Fig. 5: 104) further extends from the first end face (of 102 and facing 105) axially through the base plate (portion of 102 around 104 and axially through with 104 being a pin) and further extends from a second end face (Fig. 2: of 102 and facing 107) of the base plate, which is axially opposite of the first end face, axially towards the inlet cover (16D).
In Reference to Claim 6
Lombard ‘953 discloses the arrangement of claim 1, wherein the inlet cover (Figs. 2 and 4: 16D and with 107 mounted) comprises a plurality of bores (paragraph [0039]: of 107 and which supports 104), each of the plurality of bores being configured to rotatably receive a respective shaft (paragraph [0039]: 104) and, the plurality of bores being circumferentially distributed on a first annular end face (Fig. 5: face of 107 and circumferentially to support multiple 104) of the inlet cover (Figs. 2 and 4: 16D and with 107 mounted), the first annular end face axially facing towards the adjustment mechanism (106, 102).
In Reference to Claim 15
Lombard ‘953 discloses a charging device (Fig. 1: such as a turbocharger 10) comprising an arrangement (Fig. 2: housing 16 and mechanism 100) of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0298953 to Lombard et al. (Lombard ‘953) in view of US Patent 6,682,299 to Bowen et al. (Bowen).
In Reference to Claim 7
Lombard ‘953 discloses the arrangement of claim 2, except, “… wherein the ring-shaped insert member (130) is made of a wear reducing material or comprises a wear reducing surface coating …”
Bowen is also related to mutually rotatable components (Fig. 2: such as 40, 44, 52) in a charging device (compressor 10), as the claimed invention, and teaches a ring-shaped insert member (Fig. 5: such a sleeve 82) is made of a wear reducing material (col 5, ll 63-67: as being incorporated into the sleeve) or comprises a wear reducing surface coating (col 5, ll 63 thru col 6, ll 4: as being an applied coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Lombard ‘953wherein the ring-shaped insert member is made of a wear reducing material or comprises a wear reducing surface coating, as taught by Bowen to be applicable between relatively 
In Reference to Claim 16
Lombard ‘953, as modified by Bowen, discloses the arrangement of claim 7, wherein the wear reducing material (Bowen: col 5, ll 63-67: as being incorporated into a component) or the wear reducing surface coating (Bowen: col 5, ll 63 thru col 6, ll 4: as being an applied coating) comprises a polymer material or polymeric coating (Bowen: col 5, ll 63 thru col 6, ll 4), respectively.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0298953 to Lombard et al. (Lombard ‘953) in view of US Patent 10,550,761 to Lombard et al. (Lombard ‘761).
In Reference to Claim 8
Lombard ‘953 discloses the arrangement of claim 1, except explicitly, “… wherein the adjustment mechanism (200) further comprises a plurality of plateau elements (260), wherein each of the plurality of plateau elements (260) is arranged axially between a respective orifice element (220) and the actuation ring (210) …”.
Lombard ‘761 is also related to an arrangement for variably adjusting the cross-section of a compressor inlet (abstract), as the claimed invention, and teaches wherein an adjustment mechanism (Fig. 5: 106, 102) further comprises a plurality of plateau elements (Fig. 7: 102r), wherein each of the plurality of plateau elements is arranged 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Lombard ‘953 wherein plateau elements or spacing elements are disposed between a respective orifice element and actuation ring, as taught by Lombard ‘761, so as to reduce surface contact between the orifice elements and actuation ring and thus reducing frictional resistance during operation of the adjustment mechanism (Lombard ‘761: col 4, ll 12-18 and col 9, ll 64 thru col 10, ll 3).
In Reference to Claim 9
Lombard ‘953 discloses the arrangement of  claim 1, except, “… wherein the at least one wear reducing feature comprises a plurality of distance elements (250), wherein each of the plurality of distance elements (250) is arranged axially between a respective orifice element (220) and the main body (140) …”
Lombard ‘761 is also related to an arrangement for variably adjusting the cross-section of a compressor inlet (abstract), as the claimed invention, and teaches spacing elements (Fig. 7: such as 102c and 102r) are used to reduce the contact area between relative rotating parts (Fig. 9: such as 106, 102) and thereby reducing friction between these parts (see col 4, ll 12-18 and col 9, ll 64 thru col 10, ll 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Lombard ‘953 wherein the at least one wear reducing feature comprises a plurality of distance elements (such as spacing features as taught by Lombard ‘761), wherein each of the plurality of distance being relative rotating parts) and thus reducing frictional resistance during operation of the adjustment mechanism (Lombard ‘761: col 4, ll 12-18 and col 9, ll 64 thru col 10, ll 3).
In Reference to Claim 10
Lombard ‘953, as modified by Lombard ‘761, discloses the arrangement of claim 9, wherein each distance element (spacing features such as taught by Lombard ‘761 in claim 9) is configured to axially support a respective orifice element (Lombard ‘953: 102) against the compressor housing (Lombard ‘953: 16 and as mounted with 105).
In Reference to Claim 11
Lombard ‘953, as modified by Lombard ‘761, discloses the arrangement of claim 9, wherein the at least one wear reducing feature further comprises a plurality of cams (Lombard ‘761 Fig. 9: 16as as further taught), wherein each of the cams (Lombard ‘761: 16as) is arranged axially between a respective orifice element (Lombard ‘761 Fig. 9: 102 as would be in Lombard ‘953: 102) and the inlet cover (Lombard ‘761 Fig. 9: 16d as would be in Lombard ‘953: 16d) and so as to space mutual rotating components (Lombard ‘761: col 10, ll 34-40).
In Reference to Claim 12
Lombard ‘953, as modified by Lombard ‘761, discloses the arrangement of claim 11, wherein the plurality of distance elements (such as spacing features as taught by Lombard ‘761) is configured to interact with a correspondingly configured first annular end face (Lombard ‘953: of 105 relative to 102) of the ring-shaped insert member (Lombard ‘953: 105) and, wherein the plurality of cams (Lombard ‘761: 16as) are 
It should be noted that the limitation “… press fit the orifice elements …” is being interpreted as the orifice element simply being mounted into the compressor housing which seems to be what is being described in the originally filed specification pg. 16, ll 19-26 and as shown in the originally filed Figs. 7A-9C. Otherwise, conventional meaning of the term press fit would seem to impart a tight fitting of the orifice elements 102 into a surrounding part and make 102 immoveable. 

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises distance elements with inclined surface configured to slidingly engage an annular end face with correspondingly inclined surface and cams with inclined surface configured to slidingly engage correspondingly inclined .
Claim 14 would be allowable based on its dependency on claim 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show variable compressor inlet, orifice elements with can features, orifice elements with grooves for opening and closing, and spacing features on bearing components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745